            Case 18-19441-EPK        Doc 440      Filed 01/03/19   Page 1 of 7


                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION

 In re                                             Case No.: 18-19441-BKC-EPK

 160 ROYAL PALM, LLC,                              Chapter 11

          Debtor.                             /

         SECURED CREDITOR KK-PB FINANCIAL, LLC’S NOTICE OF FILING
          EMAIL COMMUNICATIONS REGARDING RULE 26 DISCLOSURES

         Secured Creditor, KK-PB Financial, LLC, gives notice of filing of email
communications dated November 25, 2018 and November 28, 2018 as to disclosure
requirements under Rule 26(a)(2) of the Federal Rules of Civil Procedure, made applicable by
Rules 7026 and 9014 of the Federal Rules of Bankruptcy Procedure, attached hereto as
Composite Exhibit A.

Dated: January 3, 2019               Respectfully submitted,

                                     SALAZAR LAW
                                     Counsel for Secured Creditor, KK-PB Financial, LLC
                                     2000 Ponce de Leon Boulevard, Penthouse Suite
                                     Coral Gables, Florida 33134
                                     Telephone: (305) 374-4848
                                     Facsimile: (305) 397-1021
                                     Email: Luis@Salazar.Law
                                     Email: Aguilar@Salazar.Law

                                     By:     /s/ Luis Salazar
                                              Luis Salazar
                                              Florida Bar No. 147788
                                              Celi S. Aguilar
                                              Florida Bar No. 117589
           Case 18-19441-EPK           Doc 440       Filed 01/03/19    Page 2 of 7


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this day, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
served this day on all parties identified on the Service List attached to the original hereof via
transmission of Notices of Electronic Filing generated by CM/ECF and/or electronic mail
transmission as indicated thereon.



                                               By:       /s/ Luis Salazar
                                                       Luis Salazar
          Case 18-19441-EPK       Doc 440    Filed 01/03/19   Page 3 of 7


                                  SERVICE LIST
Electronic Mail Notice List
(Via CM/ECF)

      David W Baddley baddleyd@sec.gov
      Heidi A Feinman Heidi.A.Feinman@usdoj.gov
      Steven C Jones steven.jones@wilsonelser.com, anna.nowakowska@wilsonelser.com;
       vivian.fusco@wilsonelser.com;EService.Miami@wilsonelser.com
      Philip J Landau plandau@slp.law, msmith@slp.law; blee@slp.law; pdorsey@slp.law;
       dwoodall@slp.law;ematteo@slp.law;ependergraft@slp.law;cdraper@slp.law
      Bernice C. Lee blee@slp.law, dwoodall@slp.law;ematteo@slp.law;cdraper@slp.law
      Peter J Malecki pmalecki@riccalawyers.com,
       bricca@riccalawyers.com;lkendrick@riccalawyers.com
      Edward A Marod emarod@gunster.com, dpeterson@gunster.com
      Orfelia M Mayor omayor@ombankruptcy.com,
       legalservices@pbctax.com;carmen@ombankruptcy.com;cmbk@ombankruptcy.com;oma
       yor@ecf.inforuptcy.com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
      Eric S Pendergraft ependergraft@slp.law, dwoodall@slp.law;
       ematteo@slp.law;bshraibergecfmail@gmail.com;cdraper@slp.law
      Cristopher S Rapp csrapp@kelleykronenberg.com,
       IRGeservice@kelleykronenberg.com
      Luis Salazar Luis@Salazar.Law, Aguilar@Salazar.Law; Cabrera@Salazar.Law;Lee-
       Sin@Salazar.Law;Osorio@Salazar.Law
      Jeffrey I. Snyder jsnyder@bilzin.com, eservice@bilzin.com;lflores@bilzin.com
      Allen R Tomlinson atomlinson@jonesfoster.com, mbest@jonesfoster.com
      Harry Winderman harry4334@hotmail.com,
       lynoramae@gmail.com,lm@whcfla.com,filings@whcfla.com
Case 18-19441-EPK   Doc 440   Filed 01/03/19   Page 4 of 7




  COMPOSITE
   EXHIBIT A
                                                                                                                                                                  Case 18-19441-EPK       Doc 440      Filed 01/03/19       Page 5 of 7


Celi Aguilar

From:                                                                                                                                                                    Luis Salazar
Sent:                                                                                                                                                                    Wednesday, November 28, 2018 2:16 PM
To:                                                                                                                                                                      Philip J. Landau; David George
Cc:                                                                                                                                                                      Franck Chantayan; Celi Aguilar; Kevin Cabrera; Ali-Marcelle Lee-Sin
Subject:                                                                                                                                                                 Re: Witness/Document disclosures



Dear Philip and David - I am writing to notify you that we are issuing a trial subpoena to Nick
Lodano and are adding him to our witness list. I have still not received a response from either of
you confirming your witnesses for the FEH. Please disclose this information immediately.


Luis Salazar | Founding Partner
     The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




T: 305.374.4802 | M: 305.776.5916

E: Luis@Salazar.law

W: www.Salazar.law

Mold Breakers, Difference Makers™

This correspondence and its contents are confidential and may be privileged.




From: Luis Salazar
Sent: Sunday, November 25, 2018 9:08 AM
To: Philip J. Landau; David George
Cc: Franck Chantayan; Celi Aguilar; Kevin Cabrera; Ali-Marcelle Lee-Sin
Subject: Witness/Document disclosures

Good morning Phil and David –

As we continue to prepare for Trial on the Credit Bid Motion [ECF No. 103], Claim Estimation Motion [ECF No.
133], and Stay Relief Motion [ECF No. 69], we ask for your disclosure of all witnesses you intend to call to present
testimony by no later than tomorrow. We need this disclosure in order to schedule depositions, if needed.

Here is our list of witnesses we intend to call to testify, as of right now and, of course, subject to amendments or
supplements:
    Glenn F. Straub
    KK-PB Financial (Glenn F. Straub as Corporate Representative)
                                                                                                                                                                                                   1
                     Case 18-19441-EPK         Doc 440      Filed 01/03/19    Page 6 of 7
    Sal V. Spano
    Craig T. Galle, Esq.
    Alexander L. Domb, Esq.
    Cary Glickstein
    Leslie Robert Evans, Esq., Leslie Robert Evans & Associates, P.A.
    Rebuttal witnesses, as necessary

Lastly, we ask that the Debtor or the EB5 creditors immediately turnover copies of all responses and accompanying
responsive documents received to date (and to be received), pursuant to the third-party subpoenas served by the
Debtor as set forth below, or advise us if no response has been made:

Documents Due 11.21.2018
   First Bank of the Palm Beaches, Records Custodian
   PNC Bank, Records Custodian
   Regions Bank, Records Custodian
   Palm House Hotel, LLLP

Documents Due 11.23.2018
   New Haven Contracting South, Inc., Corporate Representative
   Van Linda Iron Works, Inc., Corporate Representative
   Bank of America, Corporate Representative

Documents Due 11.26.2018
   A-1 Roofing & Waterproofing Pros LLC
   Architectural Precast & Foam LLC
   Bella Stone Creations, Inc.
   CEI Electrical Contractors
   Cleary Plumbing
   Comcast
   Complete Cooling Services, Inc.
   Converged Solutions, LLC
   Drymension of South Florida, Inc.
   Greenscape, Inc.
   J & A Construction, Inc.
   James F. Biaggi
   Marble Systems, Inc.
   Opera Corporation
   Orlando Pools, Inc.
   Palm Gallery, Inc.
   Southern Fire Protection of Palm Beach, Inc.
   Thyssenkrupp Elevator Company
   TWG Enterprises Waterproofing & Painting, Inc.

Naturally, to the extent that we receive documents from any subpoenaed party, we will make them immediately
available. We are happy to discuss the above and address any concerns you may have.


Luis Salazar | Founding Partner



                                                        2
                                                                                                                                                                  Case 18-19441-EPK   Doc 440   Filed 01/03/19   Page 7 of 7
     The link ed image cannot be display ed. The file may hav e been mov ed, renamed, or deleted. Verify that the link points to the correct file and location.




T: 305.374.4802 | M: 305.776.5916

E: Luis@Salazar.law

W: www.Salazar.law

Mold Breakers, Difference Makers™

This correspondence and its contents are confidential and may be privileged.




                                                                                                                                                                                            3
